


115 HR 5489 IH: Hope Opportunity and Prosperity for Everyone Act
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5489
IN THE HOUSE OF REPRESENTATIVES

April 12, 2018
Mr. Estes of Kansas introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To institute reforms to the program of block grants to States for temporary assistance for needy families and the supplemental nutrition assistance program.
 
 
1.Short titleThis Act may be cited as the Hope Opportunity and Prosperity for Everyone Act or the Hope Act.  ITANF Program Reforms 101.36-month lifetime limit on assistance (a)In generalSection 408(a)(7) of the Social Security Act (42 U.S.C. 608(a)(7)) is amended— 
(1)in the paragraph heading, by striking 5 and inserting 3;  (2)in subparagraph (A), by striking 60 and inserting 36; and 
(3)by striking subparagraph (C) and inserting the following:  (C)Authority to provide assistance for 1 additional year in certain hardship casesThe State may provide assistance to an individual who is a member of a family to whom the provision of assistance under the State program funded under this part is prohibited by subparagraph (A), for not more than 12 months after the last month for which the family would otherwise be eligible for the assistance, if the Secretary determines that the individual— 
(i)is the primary caretaker of a disabled family member;  (ii)has a disability which precludes long-term employment or requires substantial rehabilitation; or 
(iii)is experiencing a hardship..  102.States required to exempt parents with certain children from work requirements (a)RequirementSection 407(b)(5) of the Social Security Act (42 U.S.C. 607(b)(5)) is amended to read as follows: 
 
(5)Exemption from work requirement for parents of certain childrenA State shall not require a parent of a child to participate in a work activity under the State program funded under this part if— (A)the child has not attained 3 months of age; or 
(B)the child— (i)was born before the end of the 28th week of gestation; and 
(ii)is a child with a disability (within the meaning of section 602 of the Individuals With Disabilities Education Act)..  (b)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following: 
 
(17)Failure to exempt parents with certain children from work requirementsIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has failed to comply with section 407(b)(5) for the fiscal year, the Secretary may reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by such amount as the Secretary finds is necessary to induce the State to so comply. .  103.Additional program purposeSection 401(a) of the Social Security Act (42 U.S.C. 601(a)) is amended— 
(1)by striking and at the end of paragraph (3);  (2)by striking the period at the end of paragraph (4) and inserting ; and; and 
(3)by adding at the end the following:  (5)prevent and reduce dependency by encouraging high school graduation, postsecondary education and training and career development through research-based programming that includes year-round mentoring and 12-month student follow up after high school.. 
104.States required to conduct 90-day review of recipients required to be in a work activity 
(a)RequirementSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following:  (13)Requirement to conduct 90-day review of recipients required to be in a work activityAt the end of the 90-day period that begins with the date a recipient of assistance under a State program funded under this part is first required to participate in an activity referred to in section 407(d)(4), the State shall conduct a review of the participation and determine whether the recipient is making progress in becoming employable and complying with all requirements imposed on the recipient under section 407.. 
(b)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)), as amended by section 102(b) of this Act, is amended by adding at the end the following:  (18)Failure to conduct 90-day review of recipients required to be in a work activityIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has failed to comply with section 408(a)(13) for the fiscal year, the Secretary may reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by such amount as the Secretary finds is necessary to induce the State to so comply. . 
105.State requirement and prohibition relating to recipients with disabilities 
(a)Requirement; prohibitionSection 408(a) of the Social Security Act (42 U.S.C. 608(a)), as amended by section 104(a) of this Act, is amended by adding at the end the following:  (14)Requirement and prohibition relating to recipients with disabilities (A)Requirement to require recipient claiming disability to provide physician statement of limitation on ability to work and expected duration of limitationA State to which a grant is made under section 403 for a fiscal year shall require a recipient of assistance who claims a disability to provide the State with a certification from a licensed physician of the limitations on the ability of the recipient to participate in work activities (as defined in section 407) and the expected duration of the limitations. 
(B)Prohibition on requiring recipient with disability to participate in work activity inconsistent with the disabilityA State to which a grant is made under section 403 for a fiscal year shall not require a recipient of assistance under the State program funded under this part with a disability (as defined in section 3 of the Americans With Disabilities Act of 1990) to participate in a work activity if the disability prevents the recipient from meaningful participation in the activity..  (b)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)), as amended by sections 102(b) and 104(b) of this Act, is amended by adding at the end the following: 
 
(19)Failure to comply with requirement or prohibition relating to recipients with disabilitiesIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has failed to comply with section 408(a)(14) for the fiscal year, the Secretary may reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by such amount as the Secretary finds is necessary to induce the State to so comply. .  106.States required to establish progressive periods of ineligibility for cash assistance for noncompliance with requirements relating to child support Section 408(a)(2) of the Social Security Act (42 U.S.C. 608(a)(2)) is amended— 
(1)by striking State— and inserting State shall—; and  (2)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)in the case of the first such failure to cooperate, deny cash assistance to the individual for 3 months;  (B)in the case of the second such failure to cooperate, deny cash assistance to the individual for 6 months; 
(C)in the case of the third such failure to cooperate, deny cash assistance to the individual for 12 months; or  (D)in the case of any such failure to cooperate after the third such failure to cooperate, deny cash assistance to the individual for 10 years.. 
107.States required to establish criminal penalties for fraud against the program, and provide assistance to representative payee of child whose parent is convicted of such a fraud 
(a)RequirementsSection 408(a) of the Social Security Act (42 U.S.C. 608(a)), as amended by sections 104(a) and 105(a) of this Act, is amended by adding at the end the following:  (15)Requirements relating to fraud against the State program (A)Establishment of criminal penaltiesA State to which a grant is made under section 403 for a fiscal year shall establish at least the following criminal penalties for fraud against the State program funded under this part: 
(i)If the amount involved is less than $50, 20 hours of work in community service, as directed by a State court.  (ii)If the amount involved is more than $50 but not more than $500, 40 hours of work in community service, as directed by a State court. 
(iii)If the amount involved is more than $500 but not more than $1,500, 60 hours of work in community service, as directed by a State court.  (iv)If the amount involved is more than $1,500 but not more than $20,000, 100 hours of work in community service, as directed by a State court. 
(v)If the amount involved is more than $20,000 but not more than $100,000, imprisonment for 5 or more years but less than 10 years.  (vi)If the amount involved is more than $100,000, imprisonment for 10 years or more but less than 25 years. 
(B)Provision of assistance to representative payee of child whose parent is convicted of fraudA State to which a grant is made under section 403 for a fiscal year shall provide the assistance that would otherwise be provided to a family that includes a parent who has been convicted of committing a fraud against the State program funded under this part, to a representative payee who shall be designated by the Secretary in accordance with procedures similar to those prescribed by and under section 1631(a)(2) for the designation of representative payees, and who shall use the assistance for the benefit of the family. The provisions of section 1631(a)(2) pertaining to misuse of benefits shall apply with respect to misuse of the assistance, except that in such provisions Secretary shall be substituted for Commissioner of Social Security.  (C)Fraud definedIn subparagraph (A), the term fraud means knowingly making a false representation to the State in applying for, or receiving, assistance from the State program funded under this part, or in providing information with respect to another person who is applying for, or receiving the assistance.. 
(b)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)), as amended by sections 102(b), 104(b), and 105(b) of this Act, is amended by adding at the end the following:  (20)Requirements relating to fraud against the State programIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has failed to comply with section 408(a)(15) for the fiscal year, the Secretary may reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by such amount as the Secretary finds is necessary to induce the State to so comply. . 
108.States required to count income of cohabiting persons in assistance determinations 
(a)RequirementSection 408(a) of the Social Security Act (42 U.S.C. 608(a)), as amended by sections 104(a), 105(a), and 107(a) of this Act, is amended by adding at the end the following:  (16)Requirement to count income of cohabiting persons in assistance determinationsIn determining the eligibility of a family for assistance, or the amount of assistance to be provided to a family, under a State program funded under this part, the State shall consider as available to the family the income of all individuals who have been living with the family for at least the preceding 2 years.. 
(b)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)), as amended by sections 102(b), 104(b), 105(b), and 107(b) of this Act, is amended by adding at the end the following:  (21)Failure to count income of cohabiting persons in assistance determinationsIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has failed to comply with section 408(a)(16) for the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to— . 
109.Requirement that benefit cards include photograph of recipient 
(a)RequirementSection 408(a) of the Social Security Act (42 U.S.C. 608(a)), as amended by sections 104(a), 105(a), 107(a), and 108(a) of this Act, is amended by adding at the end the following:  (17)Requirement that benefit cards include photograph of recipientA State to which a grant is made under section 403 for a fiscal year that issues a document that may be used by a recipient of assistance under the State program funded under this part to access the assistance shall include a photograph of the recipient on the face of the document.. 
(b)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)), as amended by sections 102(b), 104(b), 105(b), 107(b), and 108(b) of this Act, is amended by adding at the end the following:  (22)Failure to include photograph of recipient on benefit cardIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has failed to comply with section 408(a)(17) for the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to— . 
110.Electronic verification of applicant identity 
(a)RequirementSection 408(a) of the Social Security Act (42 U.S.C. 608(a)), as amended by sections 104(a), 105(a), 107(a), 108(a), and 109(a) of this Act, is amended by adding at the end the following:  (18)Requirement to electronically verify applicant identityA State to which a grant is made under section 403 for a fiscal year shall verify, by electronic means, the identity of each individual who applies for assistance from the State program funded under this part.. 
(b)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)), as amended by sections 102(b), 104(b), 106(b), 107(b), 108(b), and 109(b) of this Act, is amended by adding at the end the following:  (23)Failure to electronically verify applicant information (A)In generalIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has failed to comply with section 408(a)(18) for the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 10 percent of the State family assistance grant. 
(B)Penalty based on severity of failureThe Secretary shall impose reductions under subparagraph (A) with respect to a fiscal year based on the degree of noncompliance..  IISupplemental Nutrition Assistance Program reforms 201.Repeal of broad-base categorical eligibilitySection 5(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(a) is amended by striking the third sentence. 
202.Mandatory cooperation with child support agenciesSection 6(l)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(l)(1)) is amended by striking At the option of a State agency, subject and inserting Subject.  203.Work requirementSection 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) is amended— 
(1)in paragraph (4)(a)— (A)by striking reside— and inserting reside has an unemployment rate of over 10 percent.; and 
(B)by striking clauses (i) and (ii);  (2)by striking paragraph (6); and 
(3)by redesignating paragraph (7) as paragraph (6).   